Exhibit 10.14

G-III APPAREL GROUP, LTD.
1999 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

(As amended through April 20, 2006)

1.    PURPOSE.    The purpose of the 1999 Stock Option Plan for Non-Employee
Directors (the ‘‘Plan’’) is to enable G-III Apparel Group, Ltd., a Delaware
corporation (the ‘‘Company’’), to provide compensatory stock options to members
of its Board of Directors (the ‘‘Board’’) who are not employees of, or
consultants to, the Company or its affiliates (‘‘Non-Employee Directors’’).

2.    STOCK SUBJECT TO THE PLAN.    The Company may sell a total of 225,000
shares of its common stock, $.01 par value (the ‘‘Common Stock’’), pursuant to
the Plan. Such shares may be either authorized and unissued or held by the
Company in its treasury. Shares of Common Stock covered by the unexercised
portion of an option which terminates or expires by its terms, by cancellation
or otherwise, will remain issuable under the Plan.

3.    ADMINISTRATION.    Subject to the provisions of the Plan and applicable
law, the Board, acting in its sole and absolute discretion, will have full power
and authority to interpret, apply and administer the Plan. The decision of the
Board as to any disputed question arising in connection with the Plan or any
option granted under the Plan will be final and conclusive on all persons.

4.    OPTION GRANTS.    An option to purchase 255 shares of Common Stock will be
granted on the date the Plan is adopted by the Board to each Non-Employee
Director who is then serving as such, subject to approval of the Plan by the
Company’s stockholders. An option to purchase at least 1,500 shares of Common
Stock will be granted to each Non-Employee Director on the day following the
date of each annual meeting of the Company’s stockholders held after the date
the Plan is adopted by the Board and during the term of the Plan. The Board,
acting in its discretion, may make a one-time grant of an option to purchase up
to 10,000 shares of Common Stock to an individual who first becomes a
Non-Employee Director after the date the Plan is adopted and approved by the
Company’s stockholders and the Board, acting in its discretion, may increase the
number of shares covered by any annual option grant to as many as 3,000 shares.

5.    TERMS AND CONDITIONS OF OPTIONS.    Each option granted under the Plan
will be evidenced by a written agreement or certificate containing such terms
and conditions as the Board may prescribe, subject to the provisions of the
Plan.

(a)    Exercise Price.    The exercise price per share of Common Stock covered
by an option granted under the Plan will be equal to the fair market value of a
share of Common Stock on the date the option is granted. For purposes of the
Plan, the fair market value of a share of Common Stock on any date will be the
closing sale price per share as published by a national securities exchange on
which shares of Common Stock are traded on such date or, if there is no sale of
Common Stock on such date, the average of the bid and asked prices on such
exchange at the close of trading on such date or, if shares of Common Stock are
not listed on a national securities exchange on such date, the average of the
bid and asked prices in the over the counter market at the close of trading on
such date.

(b)    Option Period Expiration.    Unless sooner terminated or exercised, any
option granted under the Plan will expire no more than ten years after the date
the option is granted.

(c)    Exercisability of Options.    Unless otherwise specified by the Board at
or after the time an option is granted, and unless sooner terminated, an option
will become exercisable in accordance with the following schedule based upon the
number of full years of the optionee’s continuous service with the Company
following the date of grant:


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Full Years of
Continuous Service [spacer.gif] Incremental
Percentage of
Option
Exercisable [spacer.gif] Cumulative
Percentage of
Option
Exercisable Less than 1 [spacer.gif]   0 %  [spacer.gif]   0 %  1 [spacer.gif]  
20 %  [spacer.gif]   20 %  2 [spacer.gif]   20 %  [spacer.gif]   40 %  3
[spacer.gif]   20 %  [spacer.gif]   60 %  4 [spacer.gif]   20 %  [spacer.gif]  
80 %  5 or more [spacer.gif]   20 %  [spacer.gif]   100 %  [spacer.gif]

(d)    Exercise of Options.    All or part of the exercisable portion of an
option may be exercised at any time during the term of the option, subject to
such minimum exercise conditions as the Board may prescribe. An option may be
exercised by transmitting to the Company (1) a written notice specifying the
number of shares to be purchased, and (2) payment in full of the purchase price
together with the amount, if any, deemed necessary by the Company to satisfy its
income tax withholding obligation attributable to such exercise (unless other
arrangements acceptable to the Company are made for the satisfaction of such
withholding obligations).

(e)    Payment of Exercise Price.    The purchase price of Common Stock acquired
under the Plan will be payable in cash and/or such other form of payment as may
be permitted by the Board, including, without limitation, shares of Common Stock
which have been owned by the optionee for at least six months. The Board may
permit the payment of all or a portion of the purchase price in installments
(together with interest) over a period of not more than five years. If the
purchase price is paid with previously-owned shares, then, for the purpose of
applying the 225,000 share limit of Section 2, the number of shares sold will be
equal to the net increase in the number of shares owned by the optionee as a
result of the stock-for-stock exercise.

(f)    Buy Out and Settlement.    At any time, and from time to time, the
Company may offer to purchase an outstanding option on such terms and conditions
as the Board deems appropriate.

(g)    Rights as a Stockholder.    No shares of Common Stock will be issued in
respect of the exercise of an option granted under the Plan until full payment
therefor has been made. The holder of an option will have no rights as a
stockholder with respect to shares covered by an option until the date a stock
certificate for such shares is issued to him or her. Except as otherwise
provided herein, no adjustments will be made for dividends or distributions of
other rights for which the record date is prior to the date such stock
certificate is issued.

(h)    Transferability of Options.    Options granted under the Plan may not be
assigned or transferred other than upon the optionee’s death to a beneficiary
designated by the optionee in a manner acceptable to the Board or, if no
designated beneficiary survives the optionee, pursuant to the optionee’s will or
by the laws of descent and distribution. Any such option will be exercisable
during the optionee’s lifetime only by the optionee. Notwithstanding the
foregoing, the Board, acting in its discretion, may permit and prescribe
conditions for an inter vivos transfer of an option granted under the Plan.

(i)    Termination of Service.    Unless otherwise determined by the Board
either when an option is granted or, if no rights of the optionee are thereby
reduced, at any time thereafter, and subject to earlier termination in
accordance with the provisions hereof, the following rules apply with regard to
exercise of vested options held by an optionee at the termination of the
optionee’s service with the Company. If an optionee ceases to perform services
for the Company for any reason other than death or disability, then each
outstanding vested option granted to him or her under the Plan will terminate on
the date three months after the date of such termination of service but in no
event after the expiration of the stated term of the option. If an optionee’s
service terminates by reason of the optionee’s death or disability (or if the
optionee’s service terminates by reason of disability and the optionee dies
within one year after such termination of service), then any then outstanding
vested option held by the optionee will expire on the first anniversary of the
date of such termination of service (or one year after the later death of a
disabled optionee) but in no event after the expiration of the stated term of
the option.

(j)    Changes in Capital Stock.    In the case of any stock split, stock
dividend or similar transaction which increases or decreases the number of
outstanding shares of Common Stock, the Board will make


--------------------------------------------------------------------------------


an appropriate adjustment to: (i) the aggregate number of shares of Common Stock
that may be sold under the Plan; (ii) the number of shares of Common Stock
covered by option grants under the Plan (other than the number of shares of
Common Stock covered by any one-time option grant that the Board, in its
discretion, may make to an individual who first becomes a Non-Employee
Director); and (iii) the number of shares of Common Stock and the exercise price
per share covered by any outstanding options. In the case of a merger, sale of
assets or similar transaction which results in a replacement of the Company’s
shares of Common Stock with stock or other securities of another company, the
Board may make arrangements to replace any outstanding options with comparable
options to purchase the stock or securities of such other company. In the
absence of an arrangement for the replacement options, each outstanding option
will become exercisable in full and any such option which is not exercised
within the time period specified by the Board will thereupon terminate.

(k)    Other Provisions.    The Board may impose such other conditions with
respect to the exercise of options, including, without limitation, any
conditions relating to the application of federal or state securities laws, as
it may deem necessary or advisable.

6.    AMENDMENT AND TERMINATION OF THE PLAN.    The Board may amend or terminate
the Plan. Except as otherwise provided in the Plan with respect to equity
changes, any amendment which would increase the aggregate number of shares of
Common Stock as to which options may be granted under the Plan shall be subject
to the approval of the stockholders of the Company. No amendment or termination
may adversely affect any outstanding option without the written consent of the
optionee.

7.    NO RIGHTS CONFERRED.    Nothing contained herein will be deemed to give
any individual a right to receive a discretionary award under the Plan or
interfere with the right of the Company to terminate his or her service with the
Company, as a director or otherwise.

8.    GOVERNING LAW. The Plan and each option granted hereunder will be governed
by the internal laws of the State of Delaware.

9.    TERM OF THE PLAN.    The Plan is effective on the date of its adoption by
the Board, subject to approval by the Company’s stockholders at their next
annual meeting, and, unless sooner terminated, the Plan will terminate on the
tenth anniversary of the effective date. Options outstanding when the Plan
terminates will not be affected solely by reason of the termination, provided,
however, that the grant of an option under the Plan before the Plan is approved
by the Company’s stockholders will be subject to such approval.


--------------------------------------------------------------------------------
